EXHIBIT 10.17

 

 

[cool_ex1017img2.jpg]

 

STRATEGIC ALLIANCE AGREEMENT

 

This STRATEGIC ALLIANCE AGREEMENT (the “Agreement”) is entered into as of
December 16, 2019 (the “Effective Date”), between Cool Technologies, Inc. (“Cool
Tech”) a Nevada Corporation and a Consortium of two companies, VerdeWatts, LLC
(“VerdeWatts”), a Delaware Limited Liability Company and FirmGreen, Inc., a
Delaware Corporation collectively called the (the “Consortium”) and all together
(“the Parties”).

 

WHEREAS, Cool Tech owns substantial Intellectual Property (“IP”), patented
products and proprietary information, including but not limited to patents,
trademarks, trade secrets, know how, and confidential information related to
Thermal Technology, Mobile Power Generation & Creation, listed in Exhibit A
(“Cool Tech IP”);

 

WHEREAS, the Consortium owns substantial Intellectual Property (“IP”), patented
products and proprietary information, including but not limited to patents,
trademarks, trade secrets, know how, and confidential information related to
Solar Energy, Battery Storage Technology, Water Treatment Technology, LED
Technology, ‘Platform as a Service’ (Paas) Technology for connecting and
managing data sources within a MicroGrid (IoT devices & connected systems/data)
and Wireless Mesh Communications Systems

 

WHEREAS, Cool Tech is interested in licensing the Consortium’s IP to drive
revenues through the sales of products that incorporate the Consortium’s and
Cool Tech’s IP;

 

WHEREAS, the Consortium is interested in licensing and incorporating the Cool
Tech IP with various technology products to be sold by the Consortium to
end-users as a Mobile MicroGrid based, energy supply, lighting, water treatment
and communications platform solution (“Products).

 

The purpose of this alliance is to exploit the Parties’ complementary
capabilities for producing products based on the mutual licensing of IP to the
worldwide markets.

 

NOW, THEREFORE, in consideration of their mutual covenants and obligations
contained herein, and the mutual benefits to be derived herefrom, the Parties,
intend to be legally bound, do hereby covenant and agree as follows:

 

Article 1: Definitions

 

“Confidential Information” means information, data, patents, documents,
analyses, compilations, or studies in relation to a party, including its
business activities that (a) is disclosed to the other party by or on behalf of
the first party; (b) is acquired by the other party directly or indirectly from
the first party; or (c) otherwise comes to the knowledge of the other party, in
connection with this Agreement whether the information is in oral, visual or
written form or is recorded or embodied in any other medium now in existence or
not yet invented and includes all such information disclosed to, or accessed by,
the other party before this Agreement commences.



 

Cool Technologies, Inc.

  Page 1 of 9



 





  

“Cool Tech Licensed Patents” means Cool Tech’s United States and foreign patents
and patent applications listed in Exhibit A. Any United States and foreign
patents issuing from the patent applications listed in Exhibit A will be added
to Exhibit A upon issuance. Licensed Patents shall also include divisions,
continuations, reissues, re-examinations, substitutes, and extensions of the
patents and patent applications as they arise.

 

“Consortium Licensed Patents and Proprietary IP” means the Consortium’s United
States and foreign patents and patent applications listed in Exhibit B. Any
United States and foreign patents issuing from the patent applications listed in
Exhibit B will be added to Exhibit B upon issuance. Licensed Patents shall also
include divisions, continuations, reissues, re-examinations, substitutes, and
extensions of the patents and patent applications as they arise. IP will be the
Proprietary Know- How described in Exhibit C

 

“Territory” shall mean Worldwide.

 

Article 2: License Grant

 

2.1 Term: The initial term of this Agreement shall be 20 years from the date of
execution and may be extended subject to satisfactory agreement on ongoing
commercial terms.

 

2.2 Cool Tech agrees to and does hereby grant to Consortium a royalty-free,
worldwide, nonexclusive, conditional right and license, without the right to
grant sublicenses, except to wholly owned subsidiaries, to make, have made, use,
sell, distribute, and/or offer to sell systems and practice methods encompassed
by its corresponding domestic and foreign patent applications and patent(s)
resulting therefrom. Said license is conditioned only by a future undetermined
negotiation in which an Original Equipment Manufacturer (OEM) seeks an exclusive
license to a particular Cool Tech patent, patents or application thereof. The
grant shall be made in exchange for $1.00 due upon the signing of this
agreement.

 

2.3 Consortium agrees to and does hereby grant to Cool Tech a royalty-free,
worldwide, nonexclusive, conditional right and license, without the right to
grant sublicenses, except to wholly owned subsidiaries, to make, have made, use,
sell, distribute, and/or offer to sell systems and practice methods encompassed
by its corresponding domestic and foreign patent applications and patent(s)
resulting therefrom. Said license is conditioned only by a future undetermined
negotiation in which an Original Equipment Manufacturer (OEM) seeks an exclusive
license to a particular Consortium patent, patents or application thereof. The
grant shall be made in exchange for $1.00 due upon the signing of this
agreement.

 

2.3 Consortium accepts that Cool Tech owns all rights in relation to the Cool
Tech IP.

 

2.4 Cool Tech accepts that the Consortium owns all rights in relation to the
Consortium’s IP.

 

2.5 The Parties agree that any original or possibly original ideas, inventions,
developments and improvements which pertain to Cool Tech’s IP or which are
conceived or introduced to practice during negotiation or performance of this
Agreement shall be owned by Cool Tech.





 

Cool Technologies, Inc.

  Page 2 of 9



 





  

2.6 The Parties agree that any original or possibly original ideas, inventions,
developments and improvements which pertain to the Consortium’s IP or which are
conceived or reduced to practice during negotiation or performance of this
Agreement shall be owned by the Consortium.

 

Article 3: Duties

 

3.1 The Parties shall diligently pursue the design, development and ultimate
commercialization of Products designated by the Managing Committee.

 

3.2 Duties of Cool Tech

 

a. Intellectual Property Development and Maintenance. Cool Tech shall develop
and maintain the Cool Tech IP and Licensed Patents as provided in this
Agreement.

 

3.3 Duties of the Consortium

 

a. Manufacturing, Packaging and Distribution. The Consortium shall arrange,
contract for and direct the manufacture, packaging and distribution of all
Products.

 

b. Marketing and Promotion. The Parties shall jointly arrange, contract for and
direct the marketing, advertising, sales and promotion of the Products sold
pursuant to this Agreement.

 

Article 4: Managing Committee

 

4.1 Cool Tech and the Consortium shall establish a Managing Committee hereunder,
which shall consist of two (2) representatives from each of Cool Tech and the
Consortium. Cool Tech and the Consortium may each from time-to-time replace its
respective representatives on the Managing Committee, in its sole and absolute
discretion, by notice to the other Party. The goal of the Managing Committee is
to provide focus and direction in order to leverage both company’s capabilities
and technologies.

 

4.2 It is among the objectives of the Parties to work together towards
development and commercialization of Products by taking advantage of the
respective technologies and other resources and assets of Cool Tech and the
Consortium, on the terms and subject to the conditions of this Agreement, and to
design, develop and implement the Products in a reasonably practicable fashion,
subject however, to the respective corporate regulatory, financial and other
obligations and considerations of each of the Parties as determined by on-going
or regular review.

 

4.3 The Managing Committee shall meet at such times and places as it shall
determine appropriate to carry out its responsibilities hereunder. Such meetings
may be in person or by means of telephonic or Internet-based communication.
Either Party through its Managing members, may call a meeting of the Managing
Committee by giving written notice thereof to the members of the other Party.

 

4.4 The Managing Committee shall establish guidelines to govern the strategic
activities, co- development and related activities of the Parties; the Managing
Committee shall also establish such guidelines with respect to operational
matters at such time as a Product is commercialized or in a pre-commercialized
phase, as contemplated by this Agreement.





 

Cool Technologies, Inc.

  Page 3 of 9



 





  

4.5 If a disagreement arises between the Parties as to any matters within the
scope of this Agreement, either Party may request a meeting of the Managing
Committee, which will, in good faith, diligently seek to resolve the dispute. If
the Managing Committee is unable to resolve the dispute, notwithstanding the
exercise of good faith efforts, within thirty (30) days, then, unless otherwise
agreed by the Parties, either Party may initiate formal filing of legal action
against the other. Notwithstanding the foregoing, either Party may initiate
proceedings to seek injunctive relief before the time period otherwise required
hereunder shall elapse, if such Party in good faith believes that it will suffer
irreparable harm without the initiation of such proceedings.

 

Article 5: Equity Transaction and Royalties

 

For the rights, privileges and license granted hereunder, the Consortium shall
pay to Cool Tech the following amounts in the manner hereinafter provided.
Unless expressly stated otherwise in this Agreement, periodic payment
obligations listed below shall endure through the Term of this Agreement, unless
this Agreement shall be sooner terminated as hereinafter provided.

 

Article 6: Distribution of Revenues

 

Subject to the terms of this agreement, the gross profit margin of the revenues
derived from each sale of the Products shall be allocated and shared between the
Parties on a 60/40 basis wherein the Party that initiated the sale of the
Products shall receive 60% of the gross profit margin and the other Party shall
receive 40% of the gross profit margin. The respective percentages shall also be
maintained for each repeat order from the same customer or entity.

 

For the purposes of this agreement, the gross profit margin shall refer to the
total sales revenue derived from an individual order for any of the Products
minus the cost of goods sold, specifically the direct costs incurred in selling,
producing, distributing and/or shipping the Product or Products incorporated in
each individual order.

 

Article 7: Payments

 

All payments due hereunder shall be paid in United States currency. With respect
to sales of Products outside the United States on which any earned gross profit
margin percentages are payable hereunder, conversions to U.S. dollars, if
applicable, shall be made in accordance with standard accounting policy for
conversion of foreign currencies, which shall be consistent with US generally
accepted accounting principles.

 

Article 8: Reports

 

Within fifteen (15) days after the end of each of calendar quarter, Consortium
shall provide Cool Tech with a written report detailing the Net Unit Sales of
each product during the preceding calendar quarter and the amount derived from
each sale.

 

Within fifteen (15) days after the end of each of calendar quarter, Cool Tech
shall provide Consortium with a written report detailing the Net Unit Sales of
each product during the preceding calendar quarter and the amount derived from
each Net Unit Sale.





 

Cool Technologies, Inc.

  Page 4 of 9



 





  

Article 9: Records.

 

Consortium agrees to keep accurate written records sufficient in detail to
enable the revenues and gross profit margins payable under this Agreement by the
Consortium to be determined and verified for a period of three (3) years after
the final receipt of payments for each order for any of the Products delineated
in this Agreement.

 

Cool Tech agrees to keep accurate written records sufficient in detail to enable
the revenues and gross profit margins payable under this Agreement by Cool Tech
to be determined and verified for a period of three (3) years after the final
receipt of payments for each order for any of the Products delineated in this
Agreement.

 

Article 10: Audit of Records.

 

Upon reasonable notice and during regular business hours, Consortium shall from
time to time, but no more frequently than once annually, make available the
records noted above for audit by independent representatives selected by Cool
Tech and reasonably acceptable to Consortium at Cool Tech’s expense to verify
the accuracy of the reports provided to Cool Tech.

 

Any representatives conducting such audit shall execute a confidentiality
agreement reasonably acceptable to Consortium prior to conducting such audit.
Such representatives may disclose to Cool Tech only their conclusions regarding
the accuracy of the reports and of records related thereto, and shall not
disclose any other Consortium information to Cool Tech without the prior written
consent of the Consortium.

 

The right to audit shall extend for three (3) years from delivery of any Net
Unit Sales report. If a discrepancy is found, Consortium will pay any additional
revenue percentage due within thirty (30) days, and in addition, if the
discrepancy is greater than five percent (5%), Consortium shall reimburse Cool
Tech for all reasonable audit costs incurred for the related audit.

 

Upon reasonable notice and during regular business hours, Cool Tech shall from
time to time, but no more frequently than once annually, make available the
records noted above for audit by independent representatives selected by
Consortium and reasonably acceptable to Cool Tech at Consortium’s expense to
verify the accuracy of the reports provided to Consortium.

 

Any representatives conducting such audit shall execute a confidentiality
agreement reasonably acceptable to Cool Tech prior to conducting such audit.
Such representatives may disclose to Consortium only their conclusions regarding
the accuracy of the reports and of records related thereto, and shall not
disclose any other Cool Tech information to Consortium without the prior written
consent of the Cool Tech.

 

The right to audit shall extend for three (3) years from delivery of any Net
Unit Sales report. If a discrepancy is found, Cool Tech will pay any additional
revenue percentage due within thirty (30) days, and in addition, if the
discrepancy is greater than five percent (5%), Cool Tech shall reimburse
Consortium for all reasonable audit costs incurred for the related audit.





 

Cool Technologies, Inc.

  Page 5 of 9



 





  

Article 11: Confidentiality

 

11.1 The Consortium shall not divulge to others, any trade secret or
Confidential Information, knowledge, or data concerning or pertaining to the
business and affairs of Cool Tech, obtained by the Consortium as a result of its
engagement hereunder, unless authorized, in writing by Cool Tech. The Consortium
represents and warrants that it has established appropriate internal procedures
for protecting the trade secrets and confidential information of Cool Tech
including, without limitation, restrictions on disclosure of such information to
employees and other persons who may be engaged in activities pertinent to,
involving or covered by the patents or in rendering services to any person, firm
or entity which may be a competitor of Cool Tech.

 

11.2 Cool Tech shall not divulge to others, any trade secret or Confidential
Information, knowledge, or data concerning or pertaining to the business and
affairs of the Consortium, obtained by Cool Tech as a result of its engagement
hereunder, unless authorized, in writing by the Consortium. Cool Tech represents
and warrants that it has established appropriate internal procedures for
protecting the trade secrets and confidential information of, the Consortium
including, without limitation, restrictions on disclosure of such information to
employees and other persons who may be engaged in in activities pertinent to,
involving or covered by such information or in rendering services to any person,
firm or entity which may be a competitor of the Consortium.

 

Article 12: Miscellaneous

 

12.1 Notices: All notices and other communications to be given pursuant to this
Agreement shall be in writing to the party for whom intended at the addresses
set forth below, or at such other addresses as the parties may in the future
specify. Each such notice shall be effective on the earlier to occur of; (a) the
day it is received, or (b) (i) if given by facsimile with machine confirmation,
one day following transmission of the facsimile; (ii) if given by mail, three
days after the notice is deposited in the mail; or (iii) if given by delivery,
the day it is delivered, provided same is accomplished during normal business
hours.

 

12.2 Attorney’s Fees: In the event that any legal action is commenced to enforce
any term of this Agreement or to seek recovery for any breach thereof, the
prevailing party in such action shall be entitled to recovery of its reasonable
attorney’s fees and actual costs incurred in such action.

 

12.3 Controlling Law/Arbitration: This agreement is subject to Delaware law and
arbitration under Delaware law.

 

12.4 Injunctive Relief: Solely by virtue of their respective execution of this
Agreement and in consideration for the mutual covenants of each other, Cool Tech
and the Consortium hereby agree, consent and acknowledge that, in the event of a
breach of any material term of this Agreement, the non-breaching party will be
without adequate remedy-at-law and shall therefore, be entitled to immediately
redress any material breach of this Agreement by temporary or permanent
injunctive or mandatory relief obtained in an action or proceeding instituted in
any court of competent jurisdiction without the necessity of proving damages and
without prejudice to any other remedies which the non-breaching party may have
at law or in equity.





 

Cool Technologies, Inc.



 

Page 6 of 9



 





  

12.5 Entire Agreement: This Agreement contains the entire Agreement of the
parties and supersedes any prior agreements, understandings and memoranda
relating thereto. This Agreement may not be changed, altered and modified in any
way except by a writing signed by the parties hereto.

 

12.6 Severability: If any clause or provision herein shall be adjudged to be
invalid or unenforceable by a court of competent jurisdiction or by operation of
any applicable law, such adjudication shall not affect the validity of any other
clause or provision, which shall remain in full force and effect.

 

12.7 Independent Contractor: It is understood and agreed that the relationship
of Cool Tech and the Consortium is that of an independent contractor, and
nothing contained in this Agreement shall be construed to create any
partnership, joint venture, principal/agent relationship, or any other fiduciary
relationship between the parties hereto. The parties expressly disclaim the
existence of any third party beneficiaries to this Agreement.

 

Cool Tech, Inc.

 

The Consortium on behalf of

VerdeWatts, LLC and FirmGreen, Inc.

 

 

 

 

 

/s/ Timothy Hassett

 

/s/ Steven Wilburn

 

Name: Timothy Hassett

 

Name: Steven Wilburn                         

 

Position: Chairman & CEO

 

Position: Managing Member              

 

 

 

 

 

Date: 12/16/2019 

 

Date: 12/16/2019

 





 

 

Exhibit A, B, C to Follow as Attachments

 

 

Cool Technologies, Inc.



  Page 7 of 9



 





 

 

Exhibit A

 

Cool Tech Issued Patents

 

Title (Nickname)

Filing Date

Status

Serial/Patent No.

 

Motor w/ Heat

Pipes (US App)

6/19/2007

Issued 8/4/09

7,569,955

 

Motor w/ Heat Pipes (Cont App) - Hermetic

7/31/2009

Issued 10/9/12

8,283,818

 

Motor w/ Heat

Pipes (CIP App) - New Submersible

7/31/2009

Issued 3/13/12

8,134,260

 

Bearing Cooler

(US App)

4/3/2009

Issued 6/12/12

8,198,770

 

Tot Encl’d Air-HP-

Air Cooled (US App)

8/6/2009

Issued 4/3/12

8,148,858

 

Wet Brake

12/18/2014

Issued 4/11/17

9,618,068

 

Radial Vent HPs

2/25/2014

Issued 1/10/17

9,543,809











 

Cool Technologies, Inc.



  Page 8 of 9



 





 

Exhibit A

 

Cool Tech Patent Applications

 

Title (Nickname)

Filing Date

Status

Serial/Patent No.

 

Wet Brake

6/16/2017

Granted & Grant

Fees Paid

2,971,404

 

Wet Brake

12/16/2014

Enterer Canada

6/16/17

PCT/US2014/070513

 

Radial Vent HPs

2/25/2014

Entered BR, CA

& MX 8/24/15

PCT/US2014/018246

 

Radial Vent HPs

8/24/2015

Brazil App - No

Action Yet

BR 112015020362-0

 

Radial Vent HPs

8/24/2015

Granted May

2019

2,902,329

 

Radial Vent HPs

8/25/2015

Granted April

2017

346856

 

Electrical Power

Generation

4/27/2017

Provisional App

- Expired

4/27/18

62/490,641

 

Integrated

Electrical Power Generation Methods and Systems

4/27/2018

Completion of

Nat’l Filing Due

10/27/19

PCT/US2018/029794

 

Integrated

Electrical Power Generation Methods and Systems

4/27/2018

No Action Yet

15/965,111











 

Cool Technologies, Inc.

  Page 9 of 9





 